Citation Nr: 0624995	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-20 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with adaptive 
equipment, or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1972 to September 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
regional office (RO).   In June 2006, the Board issued a 
decision denying the veteran's appeal.  However, the Board 
vacated that decision in a Vacatur decision which is being 
rendered concurrently with this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional evidence exists which is 
relevant to the issue on appeal.  In February 2006, the 
veteran submitted a letter and a Request For and 
Authorization to Release Medical Records or Health 
Information (VA Form 10-5345).  In the letter, the veteran 
reported that his disabilities had gotten worse as of January 
2006.  In the authorization form, the veteran reported the 
existence of additional medical records which he believes are 
relevant to the issue on appeal.  In particular, he reported 
the existence of a hospital summary, outpatient treatment 
notes, X-rays, and rehabilitation records.  These records 
should be obtained for consideration prior to further 
appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the medical 
records described by the veteran in the 
Request For and Authorization to Release 
Medical Records or Health Information (VA 
Form 10-5345).  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


